UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 4, 2013 (October 31, 2013) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On October 31, 2013 (the “Effective Date ”), N.J. Metromall Urban Renewal, Inc. (the “ Corporation ”) and JG Elizabeth II, LLC (the “ Company ” and together with the Corporation, the “ Borrowers ”), each an affiliate of Glimcher Realty Trust (the “ Registrant ”), executed a Loan Agreement, dated as of the Effective Date (the “ Agreement ”), to borrow Three Hundred and Fifty Million Dollars ($350,000,000) (the “ Loan ”) from Wells Fargo Bank, National Association (the “ Lender ”). The Loan is represented by the Agreement, three (3) promissory notes that collectively total the aforementioned Loan amount (the “ Notes ”), and is secured by a first mortgage lien on and an assignment of leases and rents for The Outlet Collection™│Jersey Gardens (the “ Property ”), an enclosed regional outlet mall located in the City of Elizabeth, New Jersey. The Corporation holds the fee interest to the Property and the Company holds the leasehold interest in the Property. The mortgage and assignment are evidenced by a Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as of the Effective Date (the “ Mortgage ”). A portion of the Loan proceeds were used to defease the existing mortgage loan (the “ Prior Loan ”) on the Property that had a balance on the Effective Date of approximately One Hundred Thirty-Seven Million One Hundred Thousand Dollars ($137,100,000). The Registrant used approximately One Hundred Forty-Eight Million Dollars ($148,000,000) of the Loan proceeds to repay all of the outstanding amounts under its secured and unsecured corporate credit facilities with the remaining Loan proceeds being held as working capital. Under the Agreement, the Loan has a fixed interest rate of 3.83% per annum (“ Interest Rate ”) and a maturity date of November 1, 2020 (the “ Maturity Date ”). The Borrowers shall make monthly interest only payments up to the Maturity Date. The entire amount of the outstanding and unpaid principal and accrued interest for the Loan will be due and payable on the Maturity Date. Under the Agreement, the Loan may not be prepaid in full or in part before August 1, 2020. Commencing on August 1, 2020 and provided there is no uncured event of default, the Borrowers may prepay the Loan in full upon thirty (30) days prior notice to the Lender. The Agreement requires the Borrowers to make mandatory prepayments in the event Lender receives a distribution of insurance proceeds following a casualty incident affecting the Property and such proceeds are not made available to Borrowers to restore the Property. Lender has the right under the Agreement to securitize the Loan and the Agreement contains default and defeasance provisions customary and typical for loans sold in the commercial mortgage-backed securities (“
